Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 2, 4, 7, 9-11, 13, 14, 20-22, 26-33, 42-44, 49-52 are pending. Claims 3, 5, 6, 8, 12, 15-19, 23-25, 34-41 and 45-48 have been cancelled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1, 2, 4, 7, 9-11, 13, 14, 20-22, 26-33 and 42, drawn to a composition comprising a polyphenol oxidase 11 (PPO11) inhibitory compound, wherein said inhibitory compound comprises an inhibitory single stranded or double stranded RNA or DNA molecule, wherein said compound reduces browning or increases shelf life, a method for reducing browning or increasing shelf life by applying said composition to a plant, an expression cassette comprising DNA to suppress expression of PPO11, a vector comprising said expression cassette, a transgenic plant comprising said expression cassette, a seed of said plant, a processed product of said plant, a method of down-regulating PPO11 by introducing said expression cassette, and a method of making a human food comprising obtaining said plant, classified in C12N 15/8221.

II. Claim(s) 43,44 and 49, drawn to a method for identifying plants having reduced expression of a PPO11 gene comprising obtaining plants and screening them for expression of a PPO11 gene or ortholog thereof, wherein the plants are randomly mutagenized or wherein the plants are transgenic, classified in A01H 1/06.

III. Claim(s) 50, drawn to a method for identifying a polymorphism genetically linked to a PPO11 gene or ortholog thereof by obtaining a population of plants and identifying at least a first polymorphism that is associated with a reduced expression of PPO11, classified in C12Q 1/6827.

(s) 51, drawn to a method of lettuce breeding comprising assaying plants for at least a first genetic marker genetically linked to a chromosomal region conferring reduced PPO11 expression, classified in A01H 1/04.

V. Claim(s) 52, drawn to a method of identifying a lettuce plant that displays reduced browning or increased shelf life comprising detecting at least one allele of a marker that is associated with reduced browning or increased shelf life, classified in A01H 6/1472.

Inventions I-V are generally directed to lettuce plants comprising a down-regulated PPO11 gene or reduce browning or increased shelf life. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have materially different designs or modes of operation. For example, the invention of Group I is requires suppressing the expression of PPO11 while the inventions of Groups II and III are do not require expression suppression of said gene, but rather the identification of said gene.
The inventions of Group II and III have a different effect: Group II is directed to identifying plants with reduced expression of PPO11 while Group III is directed to identifying plants with any polymorphism linked to the PPO11 gene.
The invention of Group IV has a materially different design from the inventions of Group I-III as it concerns breeding of lettuce plants with reduced PPO11 gene expression. Group V concerns detecting an allele that does not require a genetic marker of the PPO11 gene.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on M-F 9am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662